Citation Nr: 1112538	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  08-25 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty in the United States Army from April 1968 to March 1970, including approximately one year in Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA) that, in part, denied the appellant's claim of entitlement to service connection for posttraumatic stress disorder.  

In August 2010, a Travel Board hearing was held at the above RO before the undersigned Acting Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

VA treatment records that are relevant to the issue on appeal were included in the claims file in approximately May 2010.  However, no readjudication of the appellant's claim was undertaken by the RO and no Supplemental Statement of the Case (SSOC) pertaining to that evidence was issued after the initial SSOC was issued in October 2009.  Although the additional evidence in question is neither duplicative of other evidence nor irrelevant, this evidence need not be referred back to the RO because the appellant's claim has been resolved in his favor in the decision below.

The issues of entitlement to service connection for a skin disorder of the feet, bilateral foot pain and a right ankle disorder, as well as the issue of entitlement to service connection for ischemic heart disease, to include as secondary to herbicide exposure in Vietnam, have all been raised by the record.  However, none of those issues has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over any one of those issues and they are all referred to the AOJ for appropriate action. 



FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran has PTSD which is medically attributed to stressors he experienced during his active service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, PTSD was incurred in active military service.  38 U.S.C.A. §§ 1110, 5107, 5107A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

In this case, the Board is granting in full the benefits sought on appeal (service connection).  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  The Board notes that the Veteran was provided, in November 2006, with notice of the information and evidence necessary to substantiate the initial rating and effective date to be assigned in the event his claim was successful.

The Merits of the Claim

In order to establish service connection for a claimed disability, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in a current disability was incurred during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he is entitled to service connection for PTSD based on his Army experiences in Vietnam in 1968-69, when he served as a combat engineer with Company D of the 14th Engineer Battalion.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can also be competent and sufficient to establish a diagnosis and nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  The Board notes that the diagnostic criteria for mental disorders, including those related to stressors, set forth in THE AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV) have been adopted by VA.  38 C.F.R. § 4.125.  

According to those criteria, a diagnosis of PTSD requires that a veteran be exposed to a traumatic event and a response involving intense fear, helplessness, or horror.  A stressor involves exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others and the person's response involved intense fear, helplessness, or horror.  See Cohen v. Brown, supra.  The sufficiency of a stressor is a medical determination and is presumed by a medical diagnosis of PTSD.  Id.  The occurrence of a stressor is an adjudicatory determination.

In adjudicating a claim for service connection for PTSD, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303(a), 3.304; see Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

With regard to stressor verification, the VA regulation at 38 C.F.R. 3.304(f) has recently been amended by the Secretary of Veterans Affairs, by the addition a new paragraph which liberalizes, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The paragraph reads as follows: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity"' means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3), as added in 75 Fed. Reg. 39,843-852 (July 13, 2010).  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010.

The first element of service connection for PTSD is medical evidence diagnosing the condition.  VA treatment records for the Veteran show that he has been diagnosed with PTSD.  An October 2006 Psychiatry Resident Note includes an Axis I diagnosis of PTSD.  A January 2007 psychology note by a PTSD Psychologist indicates that the appellant's score on the PTSD CheckList - Civilian Version (PCL-C) testing was consistent with a diagnosis of PTSD.  Thus, an Axis I diagnosis of PTSD was rendered.  Other VA PTSD Psychologist and psychiatry notes dated in 2009 also reflect treatment for PTSD.  The appellant testified during his August 2010 Travel Board hearing that he had been getting treatment from VA for PTSD since 2006.  He further testified that he continued to get treatment from VA for PTSD and that his last treatment had occurred approximately one week before.  He reported participating in individual counseling, group therapy and sessions with a psychiatrist.

However, on VA examination in July 2009, no diagnosis of PTSD was rendered.  The examiner stated that the appellant's current condition was unclear but rendered a diagnosis of anxiety disorder, NOS, on Axis I.  The RO denied service connection based on this examination.  The evidentiary record also indicates diagnoses of anxiety disorder NOS, alcohol abuse, cocaine dependence in remission, and depressive disorder NOS.

If a veteran has received a diagnosis of PTSD from a competent medical professional, VA must assume that the diagnosis was made in accordance with the appropriate psychiatric criteria in regard to adequacy of the symptomatology and the sufficiency of the stressor.  Cohen v. Brown, supra, at 153.  VA can only reject such a diagnosis on a finding that the preponderance of the evidence is against (1) the PTSD diagnosis, (2) the occurrence of the in-service stressor, or (3) the connection of the current condition to the in-service stressor.  The adequacy of a stressor, sufficiency of symptomatology, and diagnosis are all medical determinations.  Cohen, 143-144.

Further, because interpretative doubt on all material issues is to be resolved in the appellant's favor, the Board finds him to have been diagnosed with PTSD.  38 U.S.C.A. § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993) (observing that under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail on that issue).

Even when a physician or other health care professional diagnoses the appellant as having PTSD, the Board is still not required to grant service connection for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Granting of service connection is predicated upon the outcome of the remaining two analytical steps below.

The second element of service connection is credible supporting evidence that the claimed in-service stressor(s) occurred.  The existence of an event alleged as a "stressor" that caused PTSD is an adjudicative, not a medical, determination.  Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).

As noted above, for a stressor to be sufficient for PTSD, the stressor must meet two requirements: (1) a person must have been "exposed to a traumatic event" in which the person "experience, witnessed, or was confronted with an event or events that involved actual death or serious injury, or threat to the physical integrity of self or others," and (2) "the person's response must have involved intense fear, hopelessness, or horror."  The sufficiency of the stressor is a medical determination, and adjudicators may not render a determination on this point without independent medical evidence.  West v. Brown, 7 Vet. App. 70 (1994).  

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court held that a veteran's unit records constituted independent descriptions of rocket attacks that were experienced by his unit when he was stationed in Vietnam, and those records, when viewed in the light most favorable to the veteran, objectively corroborated his claim of having experienced rocket attacks.  The Court reiterated that, although the unit records did not specifically identify that veteran as being present during the rocket attacks, the fact that he was stationed with a unit which was present while such attacks occurred suggested that he was in fact exposed to the attacks.

In this case, the appellant served in Vietnam with the 14th Engineering Battalion from September 1968 to August 1969.  The evidence of record includes a June 1969 letter of appreciation from his acting commander that was issued for work well done in difficult and often hazardous conditions.  An April 2009 RO document indicates that seven members of the 14th Engineering Battalion were killed while the Veteran was in Vietnam.  Based on the Veteran's military occupational speciality (demolition specialist) and the fact that members of his battalion were killed by hostile fire during his tour in Vietnam, the RO conceded that there was an in-service traumatic stressor for the Veteran.  Thus, the second element of service connection for PTSD has been satisfied.

The third element of service connection is a link, established by medical evidence, between current symptoms and the claimed in-service stressor.  The medical evidence of record indicates that the appellant's PTSD has been causally linked by qualified personnel to his service in the Vietnam conflict, including exposure to enemy fire on at least one occasion.

Further inquiry could certainly be undertaken with a view towards development of the claim.  However, as noted above, the reasonable-doubt rule operates in favor of the claimant when the positive and negative evidence is in approximate balance.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.  In this case, the Board is of the opinion that this point has been attained.  

Viewing the evidence in the light most favorable to the Veteran, and with consideration of the amended PTSD regulation, the positive evidence of record consists of the fact that he is currently being treated at VA for an Axis I diagnosis of PTSD and has been since 2006, and that the stressor of experiencing enemy fire when he was in Vietnam has been corroborated.  There are VA medical records documenting treatment for PTSD related to the appellant's experiences in Vietnam.

The Board concludes that evidence for and against the claim for service connection for PTSD is at least in approximate balance.  In other words, the Board finds that full consideration of the material evidence of record presents a reasonable doubt that the Veteran's psychiatric disorder diagnosed as PTSD is causally related to his active service.  The Board will resolve that doubt in the Veteran's favor and grant service connection for PTSD.



(CONTINUED ON THE NEXT PAGE)
ORDER

Service connection for PTSD is granted.




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


